DETAILED ACTION
Response to Amendment
The amendment filed on 2 February 2021 has been entered. Claims 1-10 have been cancelled. Claim 11 has been added. Applicant’s amendment to the Specification has overcome the objection previously set forth in the Non-Final Action mailed on 8 December 2020.
Claim 11 is currently pending and has been examined.

Response to Arguments
Applicant’s arguments with respect to Claim 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding Applicant’s argument on Paragraph 11 of Pages 5-6, the Examiner would like point out that the limitation, “the processed steel guardrail board is prepared through conveying an original steel guardrail board to a quenching furnace through a temperature withstanding ceramic stick, quenching, conveying to a constant temperature furnace, staying, conveying to a quenching oil solution tank, and cooling”, is considered a product-by-process limitation. MPEP § 2113 details that the patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698,227 USPQ 964, 966 (Fed. Cir. 1985).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 11 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject 
With respect to Claim 11, the protective sleeve being made from a foamed EVA is discussed on Page 2 (lines 22-23), Page 3 (lines 8-10), Page 5 (18-20), Page 7 (lines 24-25), and Page 8 (lines 10-11) and the protective sleeve being a modified vulcanized rubber is discussed on Page 2 (15-21), Page 3 (lines 8-10), Page 4 (lines 3-16), Page 5 (lines 18-19), Page 7 (lines 24-25), and Page 8 (lines 1-5). The Specification and Drawings fail to set forth that the protective sleeve of a highway safety protective fence is made from a foamed EVA and a modified vulcanized rubber. Therefore, the limitation directed to the protective sleeve being made from a foamed EVA and a modified vulcanized rubber must be cancelled from the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Jong Seok (KR 101280769 B1) in view of Baatz (US 5,429,449), in view of Ge (CN 102643457 A), and further in view of Fuhai et al. (CN 103788660 A) and Katsukawa (EP 1878936 B1).
	With respect to Claim 11, Jong Seok (Figs. 1-5) discloses a highway safety protective fence (10), comprising: a processed steel guardrail board (11, see line 70 on Page 2 of the translation) and a protective sleeve (100, 130), wherein the protective sleeve consists of a front cover (110, 131) and a cushioning material (120, 140), wherein:
the processed steel guardrail board (11) is prepared through conveying an original steel guardrail board to a quenching furnace through a temperature withstanding ceramic stick, quenching, conveying to a constant temperature furnace, staying, conveying to a quenching oil solution tank, and cooling;

the protective sleeve (120, 140; cushioning material) is made from a foamed EVA (ethylene-vinyl acetate copolymer) material (see lines 584-601 on Page 13 of the translation, wherein element 140 is made from EVA);
the processed steel guardrail fence has a double corrugated shape.
It is to be noted that the limitation, “the processed steel guardrail board is prepared through conveying an original steel guardrail board to a quenching furnace through a temperature withstanding ceramic stick, quenching, conveying to a constant temperature furnace, staying, conveying to a quenching oil solution tank, and cooling”, is considered a product-by-process limitation. MPEP § 2113 details that the patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698,227 USPQ 964, 966 (Fed. Cir. 1985).
Jong Seok fails to disclose that the front cover (110, 131) of the protective sleeve (110, 131) is a modified vulcanized rubber protective sleeve which comprises components of vulcanized rubber, nano-zine oxide, nanosilica and a modifier with a weight ratio of (96-100) : (0.1-0.2) : (1.2-1.4) : (0.4-0.8) and that the vulcanized rubber comprises a raw rubber material, alkali free glass fiber powders with a particle size of 800 meshes, sulfur, a vulcanized accelerant, phenolic resin powders and hard carbon black with a weight ratio of 78 : 10 : 6 : 1 : 2 : 1. 
However, Baatz (Figs. 1-2) teaches a highway safety protective fence, comprising: a processed steel guardrail board (3, see Col. 4, line 34), and a protective sleeve (1; front cover), wherein the protective sleeve (1) is sleeved to an outer surface (5) of the processed steel guardrail board (3); and wherein the protective sleeve (1) is modified vulcanized rubber (Col. 2, lines 50-59).
Therefore, it would have been obvious to one in ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the protective sleeve of Jong Seok such that the front cover is a modified vulcanized rubber; Baatz teaching it is known choice of material in the art of safety protective fences.

However, Ge teaches a special vulcanized rubber sheet capable of being used for guardrails (see Paragraphs 0049 and 0057 of the translation), wherein the special vulcanized rubber sheet is composed of materials including vulcanized rubber (treatment of rubber with sulfur and accelerant), nano-zinc oxide, nano-silica (white carbon black), and a modifier (such as rubber antioxidant, ring oil, protective wax, etc.), wherein the modifier is interpreted as any other component that has any effect on any property of the material. See Paragraph 0011 of the translation.
Therefore, it would have been obvious to one in ordinary skill in the art at the time of the effective filing date of the claimed invention to have used vulcanized rubber, nano-zinc oxide, nano-silica or white carbon black, and the modifier for the purpose of utilizing the benefits of each components as stated on Paragraphs 0014-0027 of the translation.
Jong Seok in view of Baatz, and further in view of Ge fails to disclose that the weight ratio of the vulcanized rubber, nano-zinc oxide, nano-silica or white carbon black, and the modifier is (96-100) : (0.2-0.2) : (1.2-1.4) : (0.4-0.8).
However, Applicant is reminded that it has been held that where the general conditions of a claim are disclosed in the prior art (i.e. weight ratio of components of the modified vulcanized rubber protective sleeve), discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Therefore, it would have been obvious to one in ordinary skill in the art at the time of filing date of the claimed invention to modify the weight ratio of the vulcanized rubber, nano-zinc oxide, nano-silica or white carbon black, and the modifier such that it is (96-100) : (0.2-0.2) : (1.2-1.4) : (0.4-0.8), as such a modification involves only routine skill in the art.
Ge (Paragraph 0011 of the translation) further discloses that the vulcanized rubber comprises raw rubber material (standard rubber, latex or natural rubber, tire black reclaimed rubber, high styrene rubber), sulfur powder (as a rubber vulcanizing agent), an accelerant (promotes vulcanization; see Paragraph 0029 of the translation), and a high wear resistant carbon black (hard carbon black, as an inorganic rubber filler; see Paragraph 0023 of the translation).

However, Fuhai et al. teaches using an alkali-free glass fiber powders in a silicon rubber mold rubber, which is generally made of room temperature vulcanized silicone rubber. See Paragraphs 0004, 0006, 0014-0016 of the translation.
Therefore, it would have been obvious to one in ordinary skill in the art at the time of the effective filing date of the claimed invention to use an alkali-free glass fiber powders as a filling and reinforcing material in rubbers for the purpose of improving tensile strength and high temperature resistance and reducing the shrinkage of the product and production costs.
Jong Seok in view of Baatz, in view of Ge, and further in view of Fuhai et al. fails to teach that the alkali-free glass fiber powders has a particle size of 800 meshes.
However, Applicant is reminded that it has been held that where the general conditions of a claim are disclosed in the prior art (i.e. particle size of alkali-free fiber glass powders), discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Therefore, it would have been obvious to one in ordinary skill in the art at the time of filing date of the claimed invention to modify the particle size of the of the alkali-free glass fiber powders such that it is of 800 meshes, as such a modification involves only routine skill in the art.
Jong Seok in view of Baatz, and further in view of Ge fails to disclose that the vulcanized rubber comprises phenolic resin powders.
However, Katsukawa teaches using phenolic resin powders as a synthetic resin to impregnate glass fibers in making compounded rubber. See Paragraphs 0008-0013 of the translation.
Therefore, it would have been obvious to one in ordinary skill in the art at the time of the effective filing date of the claimed invention to use phenolic resin powders in making compounded rubber for the purpose of impregnating glass fibers and due its easy acquisition and excellent heat resistance. See Paragraphs 0017, 0023, and 0037 of the translation.
Jong Seok in view of Baatz, in view of Ge, and further in view of Fuhai and Katsukawa fails to disclose that the weight ratio of the raw rubber material, alkali-free glass fiber powders, sulfur, accelerant, phenolic resin powders, and hard carbon black is 78:10:6:1:2:1.
.
	
	Conclusion	
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXUS CAMERO whose telephone number is (571)272-8629.  The examiner can normally be reached on M-F 9:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571)270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ALEXUS CAMERO/Examiner, Art Unit 3678       

/AMBER R ANDERSON/Supervisory Patent Examiner, Art Unit 3678